Exhibit 99.1 FOR IMMEDIATE RELEASE PRESS RELEASE CSG Systems International Announces Proposed Offering ofConvertible Senior Notes ENGLEWOOD, CO — (March 8, 2016) CSG Systems International, Inc. (NASDAQ:CSGS) today announced it intends to offer, subject to market and other conditions, $200 million aggregate principal amount of Convertible Senior Notes due 2036 (the “notes”) in a private placement to qualified institutional buyers in accordance with Rule 144A under the Securities Act of 1933, as amended (the “Securities Act”).CSG also expects to grant the initial purchasers of the notes a 30-day option to purchase up to an additional $30 million aggregate principal amount of the notes, solely to cover over-allotments, if any.The notes will be CSG’s senior unsecured obligations. The interest rate, initial conversion rate and other terms of the notes will be determined at the time of pricing of the offering.Under certain circumstances and during certain periods, the notes will be convertible into cash, shares of CSG’s common stock, or a combination thereof, at CSG’s election. After deducting the initial purchasers’ discounts and commissions and CSG’s estimated offering expenses, CSG expects to use up to $125 million of the net proceeds from the offering of the notes to repurchase a portion of its 3.0% Senior Subordinated Convertible Notes due 2017 (the “2017 notes”).CSG intends to use the remainder of the net proceeds for general corporate purposes.
